Appeal Dismissed and Opinion Filed October 4, 2012




                                                   In The
                                            nf Apprat
                                        (iinitrt
                            Fifti! IIStrTCt flf Xa tt flt1kt

                                          No. 05-12-01198-CR


                                 THE STATE OF TEXAS, Appellant

                                                    V.

                                DYMON LAMOIT SMITH, Appellee


                          On Appeal from the Criminal District Court No. 5
                                       Dallas County, Texas
                                 Trial Court Cause No. F10-56756


                                 MEMORANDUM OPINION
                      Before Chief Justice Wright and Justices Bridges and Myers

           Appellant, the State of Texas, has filed a motion to dismiss the appeal. The motion is signed

by an attorney for the State of Texas. The Court GRANTS the motion and ORDERS that the appeal

be DISMISSED and that this decision be certified below for observance. See TEx. R. App. P.

42.2(a).

                                                   PER CURIAM
Do Not Publish
TEx. R. App. P. 47